Citation Nr: 0934829	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1989 to July 
2000.  He served in Southwest Asia from October 1990 to April 
1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office in 
Waco, Texas.  

The issue was previously before the Board in November 2008, 
when the Board remanded the case to schedule the Veteran for 
a requested hearing.  A hearing was held in March 2009 before 
the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a preliminary matter, the Board notes that at his hearing, 
the Veteran clarified that in asserting a claim of service 
connection for degenerative joint disease, he was seeking 
service connection for elbow and knee conditions.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant's identification of the benefit sought does 
not require technical precision.  See Ingram v. Nicholson, 21 
Vet. App. 232, 256-57 (2007).  The Court has further held 
that a claimant may satisfy this requirement by referring to 
a body part or system that is disabled or by describing 
symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. 
App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 
5 (2009) (stating that, when determining the scope of a 
claim, the Board must consider the claimant's description of 
the claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim).

The Veteran contends that service connection is warranted for 
degenerative joint disease of the left elbow and knees on the 
basis that this disability resulted from his duties as a 
combat engineer including carrying heavy weights, pounding 
pickets for miles, slamming his elbows into the ground and 
training others while in service.  In this regard, service 
treatment records show that he was seen for treatment of left 
knee problems.  Based on the medical evidence, it is unclear 
whether the Veteran has an elbow or knee disability, to 
include degenerative joint disease of the elbows and or 
knees, and if so, whether the disability is related to 
service.  As such, the Board finds that this case must be 
remanded to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
elbow or knee disability, to include 
degenerative joint disease, found to 
be present.  The claims folder should 
be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  

The examiner should opine as to 
whether it is at least as likely as 
not that any elbow or knee condition 
found to be present is attributable 
to a known clinical diagnosis.  If it 
is, the examiner should opine as to 
whether it is at least as likely as 
not related to service.  In offering 
this impression, the examiner must 
acknowledge and discuss the Veteran's 
report of a continuity of symptoms 
since service.  The rationale for any 
opinion expressed should be provided 
in a legible report.  

2.	Then, the RO should readjudicate the 
Veteran's claim by considering 
whether any elbow or knee disability 
is related to service.  If any 
benefits sought on appeal are not 
granted, the RO should issue the 
Veteran and his representative a 
supplemental statement of the case 
and provide them an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

